Slip Op. 12- 158

           UNITED STATES COURT OF INTERNATIONAL TRADE

            Before: Nicholas Tsoucalas, Senior Judge

TIANJIN MAGNESIUM INTERNATIONAL     :
CO., LTD.,                          :
                                    :
          Plaintiff,                :
                                    :
     v.                             : Consol. Court No.: 11-00006
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
          and                       :
                                    :
US MAGNESIUM, LLC,                  :
                                    :
          Defendant-Intervenor.     :
                                    :


                        OPINION AND ORDER
Held: Plaintiff’s motion for reconsideration is denied.
                                            Dated: December 21, 2012
     Riggle & Craven, (David A. Riggle) for Tianjin Magnesium
International Co., Ltd., Plaintiff.
     Stuart F. Delery, Acting Assistant Attorney General; Jeanne E.
Davidson, Director, Claudia Burke, Assistant Director, Commercial
Litigation Branch, Civil Division, United States Department of
Justice (Renee Gerber); Office of Chief Counsel for Import
Administration, United States Department of Commerce, Thomas
M.Beline, Of Counsel, for the United States, Defendant.
     King & Spalding, LLP, (Stephen A. Jones and Jeffrey          B.
Denning) for US Magnesium, LLC, Defendant-Intervenor.


     TSOUCALAS, Senior Judge: In Tianjin Magnesium International

Co. v. United States, 36 CIT      , 844 F. Supp. 2d 1342 (2012)

(“Tianjin I”), this court remanded to the Department of Commerce

(“Commerce”) in Pure Magnesium from the People’s Republic of China:
Court No. 11-00006                                                     Page 2

Final Results of the 2008–2009 Antidumping Duty Administrative

Review of the Antidumping Order, 75 Fed. Reg. 80,791 (Dec. 23,

2010). Specifically, the court directed Commerce to reconsider its

inconsistent    application    of    adverse    facts   available     against

plaintiff    Tianjin Magnesium       International    Co.   (“TMI”)   despite

persistent fraudulent conduct in multiple proceedings below.               The

court also directed parties to file comments within thirty days

from the date the results were filed and to file any rebuttal

comments within fifteen days thereafter. Commerce filed the remand

results on August 8, 2012.

     On October 1, 2012, TMI filed a consent motion for extension

of time, ostensibly to allow it additional time to receive and

review the official record pertaining to the remand determination.

Dkt. 92 at 1–2. The court granted the motion, establishing October

15, 2012 as the comment deadline and November 9, 2012 as the

response deadline.     Defendant-intervenor US Magnesium LLC timely

filed its comments in support of the remand determination on

October 15, 2012, and Commerce timely responded thereto on November

6, 2012.     TMI failed to comment or respond at all.           As no party

objected,    this   court   upheld    the   remand   determination    in   its

entirety in Tianjin Magnesium International Co. v. United States,

36 CIT      , Slip. Op. No. 12-143 (Nov. 21, 2012) (not reported in

the Federal Supplement) (“Tianjin II”).

     Even though it did not object to the remand determination
Court No. 11-00006                                                   Page 3

within the time frame it requested, Dkt. 92 at 1–3, TMI now moves

for reconsideration of this court’s order in Tianjin II under USCIT

R. 59.   Pl.’s Mot. Recons.        TMI bases its motion on USCIT R. 46,

which states that “[f]ailing to object does not prejudice a party

who had no opportunity to do so when the ruling or order was made.”

Id. at 2 (quoting USCIT R. 46) (emphasis added, alteration in

original).

     Reconsideration under USCIT R. 59 is within the court’s sound

discretion.   Dorsey v. U.S. Sec’y of Agric., 32 CIT 270, 270 (2008)

(not reported in the Federal Supplement).        Although this Court may

exercise such discretion “to rectify ‘a significant flaw in the

conduct of the original proceeding,’” id. (quoting W.J. Byrnes &

Co. v. United States, 68 Cust. Ct. 358, 358 (1972)), “[t]he purpose

of a rehearing is not to relitigate the case.”           NEC Corp. v. Dep’t

of Commerce, 24 CIT 1, 2, 86 F. Supp. 2d 1281, 1282 (2000) (quoting

Asociacion Colombiana de Exportadores de Flores v. United States,

22 CIT 2, 2, 994 F. Supp. 393, 394 (1998)).

     Despite its curious assertion to the contrary, TMI had a full

opportunity   to   present   its    arguments   before    the   deadline   it

requested.    As TMI fails now to present any new factual or legal

authority that was unavailable at the time its objections were due,

see Ford Motor Co. v. United States, 34 CIT        ,      , 751 F. Supp. 2d

1316, 1318 (2010) (denying reconsideration where, among other

things, movant failed to present new factual or legal authority
Court No. 11-00006                                          Page 4

demonstrating that prior order was manifestly erroneous), TMI’s

motion for reconsideration must be denied.

     As a final courtesy, TMI is once again warned that its

frivolous conduct is unacceptable and potentially within the scope

of the court’s authority to impose sanctions under USCIT R. 11(c).

See USCIT R. 11(b)(2), (c).

                              ORDER

     In accordance with the foregoing, it is hereby

     ORDERED that plaintiff Tianjin Magnesium International Co.,

Ltd.’s motion for rehearing is denied, and it is further

     ORDERED that defendant Department of Commerce and defendant-

intervenor US Magnesium LLC shall have twenty (20) days after the

filing of this order to submit their affidavits of itemized costs

and counsel fees pursuant to USCIT R. 54(d) as the court

previously directed in Tianjin Magnesium International Co. v.

United States, 36 CIT   , Slip. Op. No. 12-143 (Nov. 21, 2012);

and it is further

     ORDERED that plaintiff Tianjin Magnesium International Co.

Ltd. shall have fourteen (14) days to respond thereto.




                                       /s/ NICHOLAS TSOUCALAS
                                         Nicholas Tsoucalas
                                            Senior Judge

Dated: December 21, 2012
       New York, New York